KELLY, Judge.
Christopher Johnpier appeals from the sentence imposed on him after his probation was revoked. He argues that the trial court erred by refusing to hear any argument on sentencing. We agree and reverse. See Caldwell v. State, 72 So.3d 779, 779 (Fla. 2d DCA 2011) (citing Estevez v. State, 705 So.2d 972, 973 (Fla. 3d DCA 1998)) (holding that a probationer must have an opportunity to be heard regarding what sentence should be imposed and to present mitigating evidence).
Accordingly, we affirm the revocation of Johnpier’s probation but reverse Johnpier’s sentence and remand to the trial court for a new sentencing hearing.
Affirmed in part; reversed in part.
WHATLEY and MORRIS, JJ„ Concur.